1260 RS County Road 1310
Point, TX 75472
                                                        FILED IN COURT OF APPEALS
June 6, 2105                                              12th Court of Appeals District

Twelfth Court of Appeals
1517 West Front ST
                                                                 JUN 10 2015
Tyler, TX 75702
                                                                TYLER"!
RE:    Case Number 12-15-00080-CV                         CATHY S. LUSK, CLERK

To Whom it may cocncern;

       Enclosed is the docket form I received and the required filing fee of $195.00. If
required I can be reached at 903-816-1753.
Appellate Docket Number:

Appellate Case Style: /f^ ^             #fa.~ff£f ^,y» 'rM
                                                       f"&eC #ft
                                                                                • latere?**" ^ JsA/ey ^y*j/D &*

Companion Case No.: fK*/*/
                                                                                                                   FILED IN COURT OF APPhA
                                                                                                                     12th Court of Appeals Disiiic


Amended/corrected statement:                        DOCKETING STATEMENT (Civil)
                                              Appellate Court:
                                        (to be filed in the court of appeals upon perfection of appeal under'to,   j 32)       TYLER
                                                                                                                                       ^ISM
                                                                                                                               » ILLH TEXAS
                                                                                                                      f * A T U \ / C+ l l
                                                                                                                     V    r- • r   i     '•'   ,
                                                                                                                                                   —




I. Appellant                                                                II. Appellant Attorney(s)

j~J Person fj Organization (choose one)                                    •        Lead Attorney
                                                                           First Name:

First Name: fSoh^fl                                                        Middle Name:

Middle Name: JiZuJ/S                                                       Last Name:

Last Name: "/& SsfJ^S                                                       Suffix:

Suffix:     /^*-                                                           Law Firm Name:

ProSe: ®                                                                    Address 1:

                                                                            Address 2:

                                                                            City:
                                                                            State:     Texas                         Zip+4:
                                                                            Telephone:                                                 ext.

                                                                           Fax:

                                                                           Email:

                                                                            SBN:


III. Appellee                                                               IV. Appellee Attorney(s)

["^Person      f~JOrganization (choose one)                                I | Lead Attorney
                                                                           First Name: Cr+fl
First Name: t/ //&
                                                                            State:     Texas                             Zip+4: 7f4& I
                                                                           Telephone: ?0f 1J<>1 'JLl^^                                 ext.
                                                                           Fax:      f^3 V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):
Date order or judgment signed: ^«y $ /.Ot$                              Type ofjudgment.
Date notice of appeal filed in trial court: /* date flled:
 Motion to Modify Judgment:          r~jYes gNo                   Ifyes, date filed:
Request for Findings of Fact          ~J Yes 0 No                 If yes, date filed:
 and Conclusions of Law:
                                     nYes      Rl No              If yes, date filed:
 Motion to Reinstate:                M         cw
                                     n Yes S No                   If yes, date filed:
 Motion under TRCP 306a:

 Other:                              [~JYes g'No
 If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

 Affidavit filed in trial court:    • Yes gf No                   Ifyes, date filed:
 Contest filed intrial court:        DYes H No                    Ifyes, date filed:

 Date ruling on contest due:

 Ruling oncontest: • Sustained           • Overruled              Date ofruling:

                                                                   Page 2 of 7
VIII. Bankruptcy

Has any party to the court's judgment filed for protection   in bankruptcy which might affect this appeal?       ~J Yes I^j No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                            Bankruptcy Case Number:
                                                                                                                                 -




IX. Trial Court And Record


Court: JSt/l*             VoJ,a* r oot; rf                             Clerk's Record:

County: fiL,4$                                                         Trial Court Clerk:    R] District •     County
Trial Court Docket Number (Cause No.):                                 Was clerk's record requested?       •   Yes •    No
          fS
                                                                       If yes, date requested:
Trial Judge (who tried or disposed of case):                           If no, date it will be requested:
First Name:       %iQft&ra£                                            Were payment arrangements made with clerk? |~jYes f~jNo
Middle Name:                                                           (Note: No request required under TRAP 34.5(a),(b))
Last Name: Jpe.c*£.0jrt
Suffix:

Address 1:

Address 2 :

City:
State:    Texas                       Zip + 4
Telephone:                              ext.


Fax:

Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          [3 Yes •   No
Was reporter's record requested?       ®Yes • No

Was there a reporter's record electronically recorded? •     Yes K'No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? EtfYes [~| No
                                                       i


                                                                                                                   .




                                                                 Page 3 of 7
                                                                                                                                               I
[g Court Reporter                               ~J CourtRecorder
•     Official                              •     Substitute



First Name:         /rf] QhAttorney's fees (trial): fftO*.«i>
Attorney's fees (appellate):
Other:

If other, please specify:



Will you challenge this Court's jurisdiction?    [ZJYes 53"No
Does judgment have language thatone or more parties "take nothing"?          f~J Yes ^f No
Doesjudgmenthave a Mother Hubbard clause? f~J Yes [~J No
Other basis for finality?
Rate the complexity ofthe case (use 1for least and 5 for most complex): f~j 1 Efjjf 2 f~J 3 fj 4 D 5
Please make my answer tothe preceding questions known toother parties in this case.            [3 Yes f~J No
Can theparties agree onan appellate mediator? f~J Yes J§ No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                  Trial Court:

  Style:

     Vs.




                                                               Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five(45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly,you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion inthe Pro Bono Program?             §9 Yes d No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? 54Yes fj No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?              [^ Yes [~J No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? |>3 Yes LJ No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                   Date:
                                                                                                  £-3-?*lS


Printed Name:
Printed Name:       ^-*—«i) ,.    ,.                                                      State Bar No.:




Electronic Signature:
    (Optional)




                                                               Page 6 of 7
I


    XVI. Certificate of Service

    The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
    court's order or judgment as follows on


              m         ^
    Signature of counsel (or pro se party)                                   Electronic Signature:
                                                                                    (Optional)

                                                                             State Bar No.:
    Person Served

    Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
    state:

                               (1) the date and manner of service;
                               (2) the name and address of each person served, and
                               (3) if the person served is a party's attorney, the name of the party represented by that attorney


    Please enter the following for each person served:


    Date Served: 4^-V ~/* *i$
    Manner Served^/Cj^A /
    First Name: df£it,<
    Middle Name:

    Last Name:      /Bl&s&ft'
    Suffix:

    Law Firm Name:

    Address 1: &f*0        Zee £77
    Address 2:

    City: dtrePjUtj/e
    State     Texas                      Zip+4: ,7^V<5'/
    Email:

    IfAttorney, Representing Party's Name: tfctc-fjifr ^/^JYLOr^




                                                                   Page 7 of 7